Citation Nr: 0700666	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post operative 
internal derangement of the right knee with degenerative 
changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder is 
manifested by complaints of pain, with no objective findings 
of instability or subluxation. 

2.  The veteran's service-connected right knee disorder is 
manifested by x-ray evidence of arthritis with objective 
findings of swelling and with a limitation of flexion from 0 
to 115 degrees.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for internal derangement of the right knee have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for a separate evaluation of 10 percent, and 
no higher, for degenerative arthritis of the right knee with 
limitation of flexion have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1957, the RO granted service connection for 
removal of semilunar cartilage of the right knee under 
Diagnostic Code (DC) 5259 at a 10 percent rating, which was 
retroactively effective to his discharge date of December 
1956.  In June 1957, the RO granted the veteran an increased 
rating for his right knee condition.  In re-evaluating the 
veteran's right knee disability, the RO used Diagnostic Code 
5257 to grant a 20 percent rating for post-operative internal 
derangement of the right knee.  This rating was also 
retroactively applied to December 1956.  This rating 
continues to be in effect and is now protected.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2006).  The 
veteran filed a claim for an increased rating of his right 
knee condition in March 2003.  This appeal comes to the Board 
following a June 2003 rating decision which denied an 
increase and confirmed the veteran's 20 percent rating for 
post-operative internal derangement of the right knee.  It 
should be noted that in the June 2003 rating action, the 
protected rating was renamed as post operative internal 
derangement of the right knee with degenerative changes and 
rated using the hyphenated Diagnostic Code 5010-5257.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern. Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

The Board will first consider whether a higher compensable 
rating can be assigned under the currently assigned 
Diagnostic Code 5257.  The veteran is currently assigned a 
protected 20 percent rating under DC 5257.  A 20 percent 
rating under Diagnostic Code 5257, knee, or other impairment 
of, requires moderate, recurrent subluxation or lateral 
instability of the knee.  A 30 percent rating under 
Diagnostic Code 5257 requires severe, recurrent subluxation 
or lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  The most recent VA examinations 
of May 2003 and October 2004 found no lateral instability of 
the service-connected right knee, and there is no indication 
of recurrent subluxation.  Consequently, the Board finds the 
veteran's current knee pathology cannot meet the next higher 
rating under DC 5257 of 30 percent, which requires severe 
recurrent subluxation and lateral stability.  

As established above, the veteran's right knee rating of June 
2003 encompasses a residual degenerative arthritis finding 
under Diagnostic Code 5010 for traumatic arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes (i.e. DC 5260 and 
5261) for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2006).  
Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
(2006).

The veteran was diagnosed with degenerative arthritis by x-
ray during his May 2003 and October 2004 VA examinations.  
Limitation of flexion of the right leg was 0 to 120 in May 
2003 and 0 to 115 degrees in October 2004.  There was no 
limitation of motion of the right leg on extension on either 
the 2003 or 2004 VA examination.  

Because there is no limitation of extension, the Board finds 
a separate rating is not warranted under DC 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  Next, we must 
consider whether the veteran meets the criteria for a 
compensable rating under DC 5260, limitation of flexion.  If 
the criteria for a compensable rating are not met, we will 
evaluate whether he is entitled to a separate rating for 
degenerative arthritis with limitation of motion using DC 
5003.  Normal range of flexion of the knee is 0 to 140 
degrees.  See 38 C.F.R. Part 4, Plate II (2004).  Limitation 
of flexion of the leg is noncompensable (zero percent) at 60 
degrees, 10 percent at 45 degrees, 20 percent at 30 degrees, 
and 30 percent at 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  The Board finds that the 
veteran does not meet a compensable rating for his limitation 
of flexion under DC 5260.  Nonetheless, the veteran does meet 
the criteria for a 10 percent rating under DC 5003.  To wit, 
the veteran has a current x-ray diagnosis of degenerative 
arthritis and limitation of motion to a noncompensable degree 
under DC 5260 which is manifested by swelling as noted on the 
most recent October 2004 VA examination.  In view of the 
foregoing, the Board finds that the veteran is entitled to a 
separate 10 percent rating under DC 5003 for degenerative 
arthritis of his service-connected right knee.  This rating 
is in addition to his protected 20 percent rating for post 
operative derangement of the right knee with degenerative 
changes.

The other diagnostic criteria related to the knees and legs 
have also been considered.  These diagnostic codes, however, 
are simply not applicable to the veteran's service-connected 
post operative derangement of the right knee with 
degenerative changes, as there is no evidence of ankylosis 
(DC 5256), dislocation or removal of the semilunar cartilage 
(DC 5258 and 5259), impairment of the tibia and/or fibula (DC 
5262) or genu recurvatum (DC 5263) (See the May 2003 and 
October 2004 VA examination reports).  As such, neither an 
increased rating nor separate, compensable ratings are 
warranted under these diagnostic codes for service-connected 
post operative derangement of the right knee with 
degenerative changes.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board 
finds that the veteran's current disability does not preclude 
him from engaging in ordinary daily activities and/or 
employment.  The current medical findings show only slight 
limitation of motion and no evidence of instability or 
subluxation that would hinder normal periods of ambulation 
and/or other types of daily physical activities or normal 
functioning.  Moreover, it was noted on the most recent 
October 2004 VA examination that the veteran was employed in 
desk type work.  Therefore, his right knee condition could 
only minimally impact his occupation.  

The Board acknowledges the veteran's complaints of pain, 
instability, swelling, and tenderness associated with his 
service-connected right knee disability, and the effects of 
pain have been taken into consideration in rating the 
disability, as discussed above.

It should be noted that the Board has reviewed the private 
medical records in the claims file.  However, these records, 
dated from May 1971 to November 1994, are not probative, due 
to their age, of the veteran's current right knee disability.  
Francisco, 7 Vet.App. 55.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the June 
2003 rating decision.  It described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  See 
Quartuccio.  The Board notes that the veteran was not 
provided with the specific elements of notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  There is no harm to the appellant, however, as the 
claim for service connection for right knee disability was 
substantiated decades ago, and the veteran was given notice 
concerning what was needed for a higher disability evaluation 
in connection with his current claim.  Moreover, as the 
rating under DC 5257 was not increased, there is no question 
concerning the assignment of an effective date for a higher 
rating under that diagnostic code.  As for the assignment of 
the separate 10 percent rating under DC 5010-5003, the 
veteran will have an opportunity to appeal the effective date 
assigned following this decision of the Board.  Consequently, 
the Board concludes that there is no prejudice to the veteran 
in the lack of notice concerning the evidence needed to 
determine the effective date of this increase.   

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded two VA examinations 
in connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A separate 10 percent rating for degenerative arthritis of 
the right knee with limitation of flexion is granted, subject 
to controlling regulations governing the payment of monetary 
benefits. 

An evaluation in excess of 20 percent for post operative 
derangement of the right knee is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


